DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 7 November 2022.
This office action is made Final.
Claims 1, 8, and 14 have been amended.
The 112 rejections of Claims 1, 3-8, 10-14, and 16-20 and all art rejections from the previous office action have been withdrawn as necessitated by the amendment.
Claims 1-20 are pending. Claims 1, 8, and 14 are independent claims.

Specification
The specification remains objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01 (o). Correction of the following is required: The terms "machine-readable storage medium" and “computer readable storage medium” are not found to have proper antecedent basis in the specification; however it is necessary to use this terminology in order to properly define the claim within the boundaries of statutory subject matter. Note that this is not a §112 rejection and cannot be overcome relying on what the specification would show a skilled artisan. A solution is to amend either the specification or claims so that the terminology matches. MPEP 608.01 (o) requires clear antecedent basis for claim terminology. This is necessary in order to insure certainty in construing the claims in the light of the specification, Ex parte Kotler, 1901 C.D. 62, 95 ©.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, and 15 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation " wherein the key information that is unique relative to other key information includes the key-value pair” in lines 3-4. However, Claim 1 already introduced the element “other key information”. Therefore, it is unclear to the Examiner if the element “other key information” of Claim 2 should depend on the element “other key information” of Claim 1 or should be viewed as new element. Therefore, Claim 2 include additional subject matter to subject matter that hasn't been defined yet. Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation " wherein the key information that is unique relative to other key information includes the key-value pair” in lines 3-4. However, Claim 8 already introduced the element “other key information”. Therefore, it is unclear to the Examiner if the element “other key information” of Claim 9 should depend on the element “other key information” of Claim 8 or should be viewed as new element. Therefore, Claim 9 include additional subject matter to subject matter that hasn't been defined yet. Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation " wherein the key information that is unique relative to other key information includes the key-value pair” in lines 3-4. However, Claim 14 already introduced the element “other key information”. Therefore, it is unclear to the Examiner if the element “other key information” of Claim 15 should depend on the element “other key information” of Claim 14 or should be viewed as new element. Therefore, Claim 15 include additional subject matter to subject matter that hasn't been defined yet. Thus, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Glezos (US 20150324336) in further view of Bugrov (US20180081646) in further view of Joyce et al (US 10146514, 2018) in further view of Bos (“W3C Internationalization / Localization”, 29 Apr 1997, 2 pages). HTMLQuick, US “BLOCKQUOTE ELEMENT”, 9 pages, 2017, is entered is cited as evidence regarding the HTML code/element
As per dependent claim 1, Glezos disclises a method comprising: 
2accessing one or more resource files that define one or more webpages of a web 3site  (0047-0048: localization file for a webpage is obtained)
4identifying, from a resource file of the one or more resource files, a content string, 5the content string including particular content to be displayed at a particular portion of a webpage of the one or more webpages, the one or more 6resource files indicating a location ([0039-0040] string 1 mapped to different languages fig 1., [0056] generator also allows the user to edit the layout in a what you see is what you get editor that controls spacing of content) associated with the particular content relative to other content 7to be displayed in a webpage, the webpage being 8associated with the content string ([0039] teaches of mapping text to certain areas of a webpage the replacement text strings are received from a library); 
defining a plurality of regions of the webpage based on the one or more resource files (Strings in FIG 2A are identified and replaced by new strings in FIG 2B. FIG 5; 0051 discloses elements of the webpage are identified for localizing resulting in text being replace with new text)
generating contextual data for the content string, the contextual data being indicative of where the particular content included in the content string is to be presented in the webpage (Fig. 2A where the content is location);
generating a modified content string that includes the key information and that has the contextual data ([0039-0040] string 2A mapped to different languages, headings etc).
14updating the one or more resource files to include the modified content string ([0052] new localization file for new locale); and  15transmitting the one or more resource files to a receiving device ([0052], item 570, Fig. 5, transmits to new device).  
Furthermore, Glezo does not explicitly teach the plurality of regions corresponding to a plurality of keys, each key of the plurality of keys indicating a corresponding region of the plurality of regions, identifying key information for the content string; the key information identifying a data object of the content string and the value including the particular content of the content string; the data object being associated with the particular portion of the webpage, and the key information being relative to other key information associated with other content strings in the one or more resource files, wherein the key information associates the content string with a single region of the plurality of regions of the webpage. However, Glezo discloses the web page elements in the first language are replaced with web page elements in the second language. (0048) Glezo discloses data from the localization file specific to the second language is extracted and replaces content in the first language based at least in part on the data from the localization file. (0060) For example, 0039-0041 discloses replacement strings are used to replace strings at certain locations/regions on the webpage. For example, 0039 discloses the string “Heading 1”, at a first region is replaced with “Thulo Uno De La Pagina.” (260 on FIG 2A-B) In addition, 0041 discloses the text string “Search” for the Search button was replaced with a new string “Busca” for the Search button, located at a second region ((290 on FIG 2A-B).  Given that the localization file has information on how disclosing  indicating the association between strings and elements, where these strings are exactly to be placed in the webpage and since Glezo discloses the strings of webpage elements are replaced with the strings from the localization file when a script is executed, it would have been obvious to one of ordinary skill before the effective filing date of Applicant’s invention that Glezo’s localization file would contain identifiable key information, including a key, for each content string wherein each string includes a object and the value of the object, along with the association of each object with a particular portion of the webpage. In addition, the key information, including a key,  for each object, within the localization file, is associated with a particular location/region of the webpage. In other words, one of ordinary skill in the art before the effective filing date of Applicant’s invention would realize Glezo’s localization file would include first key information, including a key,  instructing the text “Busca” to replace the current text “Search” of the Search button, which is located next to an empty field.” (second region of the webpage). In addition, this localization file would include second key information, including a key,  instructing the “Heading 1” text to be replaced with “Thulo Uno De La Pagina.”(first region of the webpage) This would provide the benefit of facilitating the creation of localized content and distribution of localized content by providing users with quality localized content by delivering the original content along with a localization file specific to a user's own language via a content delivery network.
	Furthermore, Glezos overall does not explicitly identifying key information for the content string, the key information being represented by a key-value pair, a key of the key-value pair identifying a data object of the content string and the value of the key-value pair including the particular content of the content string, the data object being associated with the particular portion of the displayed webpage, and the key information being unique relative to other key information associated with other content strings in the one or more resource files. However Bugrov teaches: identifying key information for the content string, the key information being represented by a key-value pair, the key identifying a data object of the content string and the value including the particular content of the content string, the data object being associated with the particular portion of the displayed webpage, and the key information being unique relative to other key information associated with other content strings in the one or more resource files (0021, 0028, 0032: teaches of localizing different content);  
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Burgov before him before the effective filing date of the claimed invention, to modify the localization engine to include HTML keys and pairing as taught by Burgov for a better result, of programming localization to fit Java Script and HTML schemas.
However, the cited art fails to specifically disclose teach a key of the key-value pair being included in the plurality of keys, wherein the content string defines the the key is a unique key that associates the content string with a single region of the plurality of regions of the webpage. It is noted that the claimed language does not define what makes a key unique; therefore, the broadest reasonable interpretation is applied. Joyce discloses the of reference/property file for user interfaces wherein the file provides for a generic and centralized ability to enable/disable and/or hide UI controls throughout the application. (Col 11, lines 1-3)Joyce discloses the UI element/content are strings. (Col 10, line 51); therefore, content strings. Furthermore, the reference property file identifies a user interface element included in the user interface of the application and specifying a first value for a first property of said user interface element. (Col 2, lines 1-4) In addition, Joyce discloses each UI element is uniquely identified by a unique identifier (ID) associated with the particular UI element wherein a particular property is referenced for a UI element as ID.property. Joyce discloses the specify/assign a value to a property using name/key-value pairing such as ID.property=value. For example,  property PROPn of a UI element having IDX may be assigned a value VAL in the property file as follows: IDX.PROPn=VAL. (Col 14, lines 46-52) FIG 5 and 7 discloses content strings having different key/name values pairings wherein each one is unique. Each pairing refers to a specific property of a particular element located on the webpage. Thus each key (key value pair) is unique. Furthermore, Joyce discloses each element could include a property location/position of button on UI display (e.g., may be an absolute or relative location as displayed). (Col 11, lines 17-30) Thus, Joyce discloses a property of a UI element may include a location of the UI element coded in a key value pairing. Furthermore, Joyce discloses that when the property files are obtaining, information from the files used to create and render a UI for the application, wherein the displayed UI is a rendered page. (Col 14, lines 31-34)  Joyce discloses the UI would include hyperlinks. Thus, Joyce discloses the UI is a document comprising hyperlinks. Thus, each key information, unique is associated with a particular/single location/region of the page’s UI.
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modified the cited art to include the cited features by Joyce since it would have provided the benefit of providing customization for aspects of UI elements such as related to language differences, and the like such as customization of an application's UI after an application has been built and distributed without requiring changes to the application code to provide customizations.
The cited art fails to specifically discloses identifying (i) a format of the content string and (ii) content of a portion of the webpage adjacent to the content string, the content including additional content or graphics; generating contextual data for the content string, the contextual data having the format of the content string and the content of the webpage adjacent to the content string, and the contextual data being indicative of where the particular content included in the content string is to be presented in the webpage. However, Bos discloses the HTML code: 
<BLOCKQUOTE lang=fr> <P>Rien n'est facile, mais nous devons choisir la bonne voie, celle qui concilie la justice, la solidarité et la modernité. </BLOCKQUOTE>. (Page 1)
The code comprises the content string <BLOCKQUOTE lang=fr> which comprises key information having a key-value pair. The key is lang and value is fr. Furthermore, the text in French next to the blockquote string is view as content of a portion of the webpage adjacent to the content string, the content including additional content or graphics. Furthermore, the blockquote element and the text are both in HTML format; therefore, have the same format. In addition, the HTML shows that the text is adjacent to the content string. Furthermore, a skilled artisan in the art understands when the browser receives this particular HTML code, comprising the blockquote string and text next to the blockquote string, the code is interpreted and translated resulting in the generation of a visual version of the text within the source code. The Examiner provides HTMLQuick, “BLOCKQUOTE Element”, entered as evidence, showing the visual output of the HTML code of the blockquote string and text positioned adjacent to the blockquote string. (Page 3, 5-6) HTMLQuick shows that the interpretation of the HTML code and displays the visualization of the HTML code in response to the interpretation. Therefore, since the browser can interpret the code which results in translating the code into a visual form, then this is considered a form of identifying the format of the content string and the French text (content of the portion of the webpage). Furthermore, the displaying of the French text on the webpage is viewed as being generated for display on the webpage. Therefore, the displaying of the French text on the webpage is a form of generating contextual data for the content string. In addition, the French text is adjacent to the content string located within the code of the webpage. Therefore, the displayed French text is viewed as contextual data having the format of the content string and being content adjacent to the string. In addition, the French text, when visually displayed, is indicative of where the particular content included in the content string is to be presented in the webpage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modified the cited art to include the cited features by Joyce since it would have provided the benefit of make the webpage more user-friendly and connect with new audiences. 
In conjunction of Bos with Glezos et al, the combination of the prior art teaches identifying (i) a format of the content string and (ii) content of a portion of the webpage adjacent to the content string, the content including additional content or graphics; generating contextual data for the content string, the contextual data having the format of the content string and the content of the webpage adjacent to the content string, and the contextual data being indicative of where the particular content included in the content string is to be presented in the webpage.
As per dependent claim 2, based on the rejection of Claim 1 and the rationale incorporated, Burgov discloses generating the modified content string includes embedding the contextual data and the key in the value of the key-value pair, and wherein the key information that is unique relative to other key information includes the key-value pair. 1(0028-0032: teaches of content pairs for localizing files).  Furthermore, see also, FIG 5; Col 2, lines 59-61; Col 14, lines 49-51; Col 16, lines 24-27 of Joyce.
As per dependent claim 3, Glezos teaches the modified content string is 2configured such that, when the one or more resource files are processed at a browser for 3webpage rendering, a format of the modified content string triggers the browser or other 4browser-related software to:  5transform the modified content string to a transformed string (Fig. 2B translates the languages of figure 2a to 2b),  
However, Glezos doesn’t teach the transformed 6string including the particular content but lacks the identifier of the resource file;16 ORA170950-US-NPassign, to the transformed string, HTML attributes that include the identifier of the resource file and the key information, wherein the HTML attributes enable mapping the 9transformed string and a location of the rendered webpage. 
However, based on the rejection of Claim 1 and the rationale incorporated, Bugrov teaches: 
the transformed 6string including the particular content but lacks the identifier of the resource file  ([0032] adds the identifier of es_ES.po);  
16 ORA170950-US-NPassign, to the transformed string, attributes that include the identifier of the resource file (i.e. es_ES.po), and the key information ([0028] MSG KEY),, wherein the attributes enable mapping the 9transformed string and a location of the rendered webpage (([0028] pairs of strings).
Furthermore, Burgov discloses the string language can be written in HTML (0060); however, the cited art fails to disclose using HTML attributes. However, based on the rejection of Claim 1 and the rationale incorporated, Bos discloses using HTML attributes for localization purposes. (pg 1-2) 
As per dependent claim 4, Glezos teaches the location includes a location 2within a screen shot of the rendered webpage or a location within a document object model 3corresponding to the rendered webpage ([0056] generator also allows the user to edit the layout in a what you see is what you get editor that controls spacing of content).  
As per dependent claim 5, based on the rejection of Claim 1 and the rationale incorporated, Burgov discloses the configuration of the 2modified content string includes one or more characteristics at a beginning or end of the 3modified content string that indicate that the browser or other browser-related software are to 4perform the transformation and assignment ([0047] i.e.  translated text:  Neuva facture…. If OK is executed).  
As per dependent claim 6, Glezos teaches the content string corresponds 2to a button, title or heading on the one or more webpages (Fig. 2A heading).
As per dependent claim 7, Glezos teaches: 
2transforming the modified content string to a transformed string, the transformed 3string including the particular content and lacking the identifier of the resource file (figure 2b: different translations);  
7generating a presentation that includes:  8a first portion configured to receive input that identifies a translation of the 9particular content (Fig. 4, 460); and
 10a second portion that includes a rendering at least part of the webpage, 11wherein the second portion further 13receiving, at the first portion, input that identifies the translation of the particular 14content (item 470 request replacement web page elements in second language);  
15generating a translated version of the string, the translated version including the 16translation of the particular content and the key information; and  17transmitting the translated version of the string ([0045-0050] item 490, translates text of different text strings of a webpage).  
Furthermore, based on the rejection of Claim 1 and the rationale incorporated, Burgov teaches 4assigning, to the transformed string, HTML attributes the key information, wherein the HTML attributes enable mapping the 6transformed string and a location of the webpage ([0024-0035] translations for different pairings; ); identifies where, within the rendering of the at least 12part of the webpage, the content is positioned based on the HTML attributes ([0024-0035] translations for different pairings;)
Furthermore, Burgov discloses the string language can be written in HTML (0060); however, the cited art fails to disclose using HTML attributes. However, based on the rejection of Claim 1 and the rationale incorporated, Bos discloses using HTML attributes for localization purposes. (pg 1-2) 
As per independent claims 8 and 14, Claims 8 and 14 recite similar limitations as in Claim 1 and are rejected under similar rationale. Furthermore, Glezo discloses a processor and a medium (0064, 0066)
	As per dependent claims 9-13 and 15-19, Claims  9-13 and 15-19 recite similar limitations as in Claims 2-7 and are rejected under similar rationale.
	As per dependent claim 20, Claim 20 recite similar limitations as in Claims 3 and 7 and are rejected under similar rationale.

Response to Arguments
Applicant's arguments filed 11/7/2022 have been fully considered but they are not persuasive. 
On page 11, in response to the objection to the specification, Applicant states that Claims 8 and 14 disclose a “machine readable storage medium” in which Applicant argues/states that there is sufficient antecedent basis for the term in Applicant’s specification. Applicant states 0055 of Applicant’s specification discloses “machine readable medium such as a storage medium”; therefore, provides sufficient antecedent basis for the term “machine readable storage medium”. In other words, Applicant states the term “machine readable storage medium” is in Applicant's specification. However, the Examiner disagrees.
The Examiner respectfully states that Claims 8 and 14 claim a “machine readable storage medium” not a “machine readable medium”. Furthermore, the Examiner was unable to find the term " machine readable storage medium” disclosed in Applicant's specification. It is noted that at least Paragraphs 0055-0057 use the term “machine readable medium”" and discloses examples of a “machine readable medium” . Therefore, the Examiner respectfully states that Applicant has provided antecedent basis for a machine readable medium, not machine readable storage medium that is claimed in Claims 8 and 14. In addition, Applicant’s specification does not explicitly state the machine readable medium is a machine readable storage medium. Therefore, a “machine readable medium” is not the same as a “machine readable storage medium” and are viewed as two different entities/mediums. Thus, none of the paragraphs in Applicant’s specification explicitly use the term "machine readable storage medium" as required by MPEP 608.01(o) when used in any of the claims. Therefore, the specification provides no antecedent basis for " machine readable storage medium". In other words, the term "machine readable storage medium" does not appear in Applicant's specification as is. The Examiner respectfully states that this is not a §112 rejection and cannot be overcome relying on what the specification would show a skilled artisan. A solution is to amend either the specification or claims so that the terminology matches. MPEP 608.01(o) requires clear antecedent basis for claim terminology. This is necessary in order to insure certainty in construing the claims in the light of the specification, Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01. The Examiner states amending “machine readable storage medium” in claims 8 and 14 to a “machine readable medium” by removing the word/text “storage” would overcome this objection. 

On page 12, in regards to the 112 rejection, the Examiner respectfully states that amendments to claims 1, 8, and 14 do not correct all of the issues involving Claims 2, 9, and 15 that were previously stated in the previous office action. The Examiner refers to the Applicant to the 112 rejection above on why the rejection remains.

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the new ground(s) of rejection(s) since the new ground(s) of rejection(s) was necessitated by Applicant's amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

In the event Applicant wishes to conduct an interview with the Examiner, the Examiner requests an agenda, in writing, be faxed to the Examiner before an interview is scheduled as stated in MPEP 713.09. As disclosed in the MPEP, the written agenda should convince the Examiner that a disposal or clarification for appeal may be accomplished with only nominal further consideration for the interview to be granted. Please note: interviews to discuss new limitations only in the submitted agenda will not be denied. Please contact the Examiner by phone for the Examiner's fax number. See MPEP 713.09 for more details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177